         1:20-cv-04157-SAL       Date Filed 12/01/20      Entry Number 1       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF SOUTH CAROLINA

                                        AIKEN DIVISION

Evelyn Green,                                  )       Case No.:
                                               )       Formerly Case No. 2020CP0202149
                                               )
                                   Plaintiffs, )
                                               )
                      v.                       )
                                               )            NOTICE OF REMOVAL
BI-LO, LLC,                                    )
                                               )
                                               )
                                  Defendant. )

TO:      THE UNITED STATES COURT:

         Defendant, BI-LO, LLC, would respectfully show the Court in support of its Notice of

Removal that:

         1.     The Amended Summons and Complaint in this action were filed on November 17,

2020 in the Court of Common Pleas for Aiken County, South Carolina. Attached for the Court are

copies of Plaintiff’s Amended Summons and Complaint. The Amended Complaint is the first

pleading served upon the Defendant in this action and service was affected on November 23, 2020.

Therefore, removal is timely under 28 U.S.C. §1446(b).1

         2.     The United States District Court has jurisdiction over this action pursuant to 28

U.S.C. §1332. The Plaintiff is a resident and citizen of the State of South Carolina. Defendant BI-

LO, LLC is a Delaware limited liability company whose sole member is BI-LO Holding, LLC. BI-

LO Holding, LLC is a Delaware limited liability company whose sole member is BI-LO Holding




1
    The Complaint was filed on November 5, 2020 but never served on Defendant.
         1:20-cv-04157-SAL        Date Filed 12/01/20       Entry Number 1       Page 2 of 2




Finance, LLC. BI-LO Holding Finance, LLC is a Delaware limited liability company whose sole

member is Southeastern Grocers, Inc. f/k/a Southeastern Grocers, LLC.2

          3.     Venue is proper in this matter in the Aiken Division of this Court in accordance with

28 U.S.C. §1441(a).

          4.     Upon information and belief, the amount in controversy in this matter exceeds

$75,000.00 as Plaintiff refused to stipulate thereto in an email dated November 25, 2020. See

Exhibit 1.

          5.     Defendant has filed no pleadings in this action with the Court of Common Pleas for

the State of South Carolina in response to this Amended Complaint; however, Defendant’s Answer

is filed herewith contemporaneously.

          6.     Defendant will promptly furnish a copy of this Notice of Removal to the Clerk of

Court for Aiken County upon receipt of a filed copy thereof.

                                                Respectfully submitted,

                                                SWEENY, WINGATE & BARROW, P.A.


                                                s/Ryan C. Holt
                                                Ryan C. Holt Fed. I.D. No. 10736
                                                Adam M. Crain Fed. I.D. No. 13355
                                                Sweeny, Wingate & Barrow, P.A.
                                                Post Office Box 12129
                                                Columbia, SC 29211
                                                (803) 256-2233

                                                ATTORNEYS FOR THE DEFENDANT


Columbia, South Carolina
December 1, 2020

2
    Upon information and belief, the proper name for the entity which controlled the location of the
      incident is Samson Merger Sub, LLC. The same jurisdictional analysis applies as for BI-
      LO, LLC since the single member of Samson Merger Sub, LLC is BI-LO, LLC.
